DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 02/03/2021.  Claims 2-4, 6-8, and 10-12 have been canceled. Claims 1, 5, and 9 have been amended. Therefore, Claims 1, 5, and 9 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1, 5, & 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claim(s) are directed to a process (a series of acts or steps) – see claim 1, a machine – see claim 5 see claim 9 (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery).  Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 5 and 9 recites:
“loading a personal interest keyword list correlating different words with different personal interests and also loading customer information of different customers including different social media profiles for different ones of the customers”, “using the social media profiles to access corresponding social media data and processing the social media data to identify therein, ones of the different words of the keyword list within associated posts of the social media data” and “responsive to detecting within one of the associated posts of one of the customer social media profiles for a corresponding one of the customers, a specific one of the words in the keyword list, updating the customer information for the one of the customers with a personal interest corresponding to the specific one of the words in the list”
The limitations as drafted under their broadest reasonable interpretation involve customer relationship management practices pertaining to identifying and updating customer personal interests based on the customer's social media profile data, which encompasses commercial interactions, including marketing/sales activities or behaviors 
The Applicant's specification in at least ¶ 0004, 0006, emphasizes the commercial practice of offering customers products and services on a more personal level based on identifying personal interests of the customer by processing "customer business data necessary to provide services or products desired by the customers, to provide better customer service, to cross-sell and to up-sell more effectively" In order to foster a personal relationship, the product or service provider is inclined to learn more about the personal interests of that specific customer, such as their favorite sports team, whether they have pets, etc.
 As such, the limitations of claims 1, 5, and 9 fall within the certain methods of organizing human activity grouping because as claimed the limitations of loading a personal interest keyword list, loading customer information of different customers, detecting customer social media data & associated posts of the customer social media profiles, and indicating a personal interest of the customer are marketing/sales activities a service provider may perform when providing business relations, (i.e., customer service) to a customer.  Additionally, the limitations of detecting customer social media data and indicating personal interests of the customer can also be considered an abstract set of mental processes because the process of customer information evaluation based on the observed personal interest information of the customer could be performed in the human mind.  Accordingly, claims 1, 5 and 9 recite an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a customer relationship management (CRM) application”, “memory of a host computing system”, “one or more different feeds of respectively different social media web sites over a communications network”, “establishing a communicative connection between a CRM application executing in memory of a host computing system and one or more different feeds of respectively different social media web sites over a computer communications network” – see claim 1, “a customer relationship management (CRM) data processing system”, “a host computing system comprising one or more computers each with memory and at least one processor”, “a CRM application”, “an automated customer interest processing module”, “one or more different feeds of respectively different social media web sites over a computer communications network” – see claim 5, “a computer program product for automated customer interest processing in a customer relationship management (CRM) application, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method” – see claim 9 are adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
	The other additional element of “a method for automated customer interest” is merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05 (h).
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning 
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a customer relationship management (CRM) application”, “memory of a host computing system”, “one or more different feeds of respectively different social media web sites over a communications network”, “establishing a communicative connection between a CRM application executing in memory of a host computing system and one or more different feeds of respectively different social media web sites over a computer communications network” – see claim 1, “a customer relationship management (CRM) data processing system”, “a host computing system 
  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 5, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peri (2014/0081913).

With respect to claims 1 & 9, Peri discloses 
a method (¶ 0019), a computer program product (¶ 0019: discloses a computer program product) for automated customer interest processing in a customer relationship management (CRM) application (Fig. 7, ¶ 0019: discloses the technology relates to enriching CRM data with social data by using computer-implemented systems), 
the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (¶ 0019: discloses computer program product comprising a computer usable medium having a computer readable program code.), the program instructions executable by a device to cause the device to perform a method comprising (¶ 0019: discloses this technology may be implemented in numerous ways including a process, a method, a device, stored computer readable instructions.):
establishing a communicative connection (¶ 0024-0026: discloses a network connection) between a CRM application executing in memory (¶ 0026, 0029, 0032-0033, 0060, 0064: discloses a social engine that can be communicably coupled to a CRM database that stores web or database profiles of the users and organizations as a system.) of a host computing system (¶ 0060: discloses a computer system) and one or more different feeds of respectively different social media web sites over a computer communications network (¶ 0026, 0032-0033: discloses the social engine can be communicably coupled to the database and retrieves social data from different types of 
loading into the memory a personal interest keyword list correlating different words with different personal interests (¶ 0032, 0034: discloses the retrieved social data can include indications of personal preferences) and also loading into the memory customer information of different customers of the CRM application including different social media profiles for different ones of the customers (¶ 0032- 0034: discloses the retrieved social data can include social accounts, social personas, social profiles, business-to-business contacts stored in CRM data.); 
using the social media profiles to access corresponding social media data (¶ 0036: discloses the use of information specified in social profiles of the users) and 
processing the social media data (¶ 0035-0036: discloses applying semantic analysis and keyword extraction)
to identify therein, ones of the different words of the keyword list within associated posts of the social media data in corresponding ones of the social media web sites (¶ 0035-0036: discloses the semantic analysis can include identifying preferences and interests keywords associated with one or more user characteristics in the social profiles); and 
responsive to detecting within one of the associated posts of one of the customer social media profiles for a corresponding one of the customers (¶ 0035-0036: discloses applying semantic analysis and keyword extraction to text of feed items posted by the 


With respect to claim 5, Peri discloses a customer relationship management (CRM) data processing system (Fig. 7, ¶ 0019, 0060: discloses a computer system) configured for automated customer interest processing (¶ 0019, 0060: discloses the technology relates to enriching CRM data with social data by using computer-implemented systems), the system comprising: 
a host computing system (¶ 0060: discloses a computer system) comprising one or more computers each with memory (¶ 0060, 0064: discloses a storage subsystem including memory devices and a file storage subsystem) and at least one processor (¶ 0060: discloses computer system includes at least one processor); 
a CRM application executing the memory of the host computing system (¶ 0029: discloses CRM database can store web or database profiles of the users and organizations as a system.); and, 
an automated customer interest processing module coupled to the CRM application (¶ 0026, 0032: discloses a social engine that spiders social network platforms to retrieve social data related to CRM data. The engine can be communicably coupled to the database.), the module comprising program code enabled to establish a 
to load into the memory a personal interest keyword list correlating different words with different personal interests (¶ 0032, 0034: discloses the retrieved social data can include indications of personal preferences)  and also loading into the memory customer information of one or more different customers of the CRM application including different social media profiles for different ones of the customers (¶ 0032- 0034: discloses the retrieved social data can include social accounts, social personas, social profiles, business-to-business contacts stored in CRM data.) 
to use the social media profiles to access corresponding social media data  (¶ 0036: discloses the use of information specified in social profiles of the users) and 
process the social media data (¶ 0035-0036: discloses applying semantic analysis and keyword extraction)
to identify therein, ones of the different words of the keyword list within associated posts of the social media data in corresponding ones of the social media web sites (¶ 0035-0036: discloses the semantic analysis can include identifying 
responsive to detecting within one of the associated posts of one of the customer social media profiles for a corresponding one of the customers (¶ 0035-0036: discloses applying semantic analysis and keyword extraction to text of feed items posted by the users), a specific one of the words in the keyword list (¶ 0035-0036: discloses retrieved conversation preferences and interests keywords), to update the customer information for the one of the customers with a personal interest corresponding to the specific one of the words in the list. (¶ 0035-0036: discloses the retrieved conversation preferences and interests are stored as preferences and interest data.)


Response to Arguments
10.	Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “Here, Applicants believe that amended claims 1, 5 and 9 claim additional elements that reflect an improvement in the technical field of CRM application customer profiling. Specifically, it is understood that generically, Applicants' claims include the notion of data gathering which in of itself, is fairly referred to as an abstract exercise. But, far beyond merely collecting data, as claimed by Applicants, keywords are correlated with different personal interests and the social media sites for different customers are crawled to identify within postings in the social media sites, words that have been correlated with particular personal interests. Consequently, the CRM records of the customers can be updated with the automatically determined personal interests without requiring the manual editing of the CRM records.”
“As such, Applicants' invention represents a technical improvement in the way in which CRM records are maintained for different customers. In particular, as noted at paragraph [0006] of the original specification, developing a personal relationship with the customer and learning the personal interests of the customer is often a long, complicated and extremely subjective process, as the customer will likely not immediately disclose their personal interests to the products or service provider. But, according to Applicants' invention, the personal interests of the customer can be learned and recorded in the CRM application without having to engage in such a long and complicated process. Because Applicants' amended claims reflect an improvement in the technical field of CRM application customer profiling, Applicants believe that Applicants' amended claims satisfy Prong Two of Mayo step 2A and are patent eligible under 35U.S.C. § 101.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains at best the CRM application relates to a generic computer component that is used to carry out the recited process. The recited CRM application is insufficient to integrate the recited judicial exception into a practical application. See MPEP 2106.05 (f) Also, it is well-established that mere automation of manual processes using computers is insufficient to integrate a 
In the instant case, customer profiling is nothing more than a commonplace business method being applied on a general purpose computer. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976 and the Specification supports this conclusion in at least 0004, 0006. Therefore, in regards to the improvement of customer profiling and the operations necessary to carry out the judicial exception alleged by Applicant this is an improvement in the commercial practice of customer relationship management, and not to any technology or technical field. For this reasons, the rejections under 35 USC 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant argues “Essentially present in claim 1, and also claims 5 and 9 which recite similar operable limitations, is a personal interest keyword list correlating different words with different personal interests and also loading into the memory, the use of social media profiles of different customers to access corresponding social media data and the processing of the social media data to identify therein, ones of the different words of the keyword list within associated posts of the social media data in corresponding ones of the social media web sites and the response to the detection within one of the associated posts of one of the customer social media profiles for a corresponding one of the customers, of a specific one of the words in the keyword list, so as to update the customer information for the one of the customers with a personal interest that corresponds to the specific one of the words in the list. The foregoing is not present in Kulchytskyy and Surridge.”  
Applicant’s amendments and arguments with respect to claim(s) 1, 5, & 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629